 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDSewellManufacturing CompanyandAmalgamated ClothingWorkers of America,AFL-CIO,Petitioner.Case No. 10-RC-5016.August 9, 1962DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to the provisions of a stipulation for certification uponconsent election, approved June 30, 1961, an election by secret ballotwas conducted July 21, 1961, under the direction and supervision ofthe Regional Director for the Tenth Region in the unit which hadbeen found appropriate to determine whether the employees thereindesired to be represented by the Petitioner for purposes of collectivebargaining.Upon the conclusion of the balloting the parties werefurnished with a tally of ballots which showed that of approximately1,339 eligible voters, 1,322 cast ballots of which 331 were for, and 985against, the Petitioner, 5 ballots were challenged, and 1 ballot wasvoid.The number of challenged ballots was insufficient to affect theelection results.Thereafter the Petitioner filed timely objections toconduct affecting the results of the election.After an investigation, the Acting Regional Director on August 25,1961, issued his report on objections, in which he recommended thatthe objections be overruled.Petitioner filed timely exceptions to theActing Regional Director's report.The Board has considered the Acting Regional Director's reportand the exceptions thereto, and upon the entire record in this casefinds merit in the exceptions in certain respects discussed below.'2.The Petitioner objected to the election upon the ground,interalia,that the Employer, by various propaganda means, had resortedto appeals to racial prejudice to prevent a free election.The elections were held on July 21, 1961, at Bremen and Temple,Georgia, where the Employer's plants are located.Bremen has apopulation of less than 3,000; Temple, a population of under 1,000.Both are located in Haralson County, on the Alabama border, innorthwest Georgia, approximately 50 miles west of Atlanta.On July 7, 1961, 2 weeks before the scheduled election, the Employermailed to its employees a large picture showing a closeup of an un-identified Negro man dancing with an unidentified white woman.Underneath was a caption in large, bold letters reading : "The C.I.O.Strongly Pushes and Endorses the F.E.P.C."On the same day thei In view of the disposition of the ease hereinafter made, we find it unnecessary to passupon the Acting Regional Director's recommendations and the Petitioner's exceptions astoobjectionNo. 1.No exceptions were filed with respect to the Acting RegionalDirector's recommendation that objection No. 2 be overruled;accordingly,we adopt thatrecommendation.138 NLRB No. 12. SEWELL MANUFACTURING COMPANY67Employer also sent the employees a reproduction of the June 4, 1957,front page of the Jackson Daily News, a newspaper published inJackson, Mississippi, which contains a picture, four columns wide, ofa white man dancing with a Negro woman. The caption beneath thepicture reads :UNION LEADER JAMES B. CAREY DANCES WITHA LADY FRIENDHe is president of the IUEWhich Seeks to Unionize Vickers Plant here.Underneath the picture is a story headed : "Race Mixing Is An IssueAs Vickers Workers Ballot."On July 19, 1961, the president of the Employer sent a letter toemployees setting forth reasons why the president would vote againstthe Petitioner if he were permitted to vote.Among these reasons isthe following : "I would object to paying assessments so the union canpromote its political objectives such as the National Association fortheAdvancement of Colored People, and the Congress of RacialEquality."On July 13, 1961, the Haralson County Tribune, under a headlinedescribing the election to be held at the Employer's plants, carriedthe following news story :The following reprint of a letter sent out by this union shows howsome of the dues paid to this union by union members is beingspent : Following is a letter from and [sic] James B. Carey,secretary-treasurer to James Farmer, national director, Congressof Racial Equality, covering transmittal of a check for $5,000for expenses incurred by CORE in connection with the "FreedomRiders."Appended to the article was a letter from the Industrial Union De-partment, AFL-CIO, signed by Walter Reuther and James B. Carey,to the national director of the Congress of Racial Equality.Theletter stated that the Industrial Union Department was enclosing acheck for $5,000 "as an expression of our solidarity with CORE andour support of its work in the field of civil rights.We are requestingthat this money be used in connection with expenses arising fromCORE's `Freedom Ride' project." The letter went on to praise the"Freedom Riders" and to criticize actions of State officials in Alabamaand Mississippi as allegedly violative of Federal law.According tothe Regional Director, the wife of the publisher of the HaralsonCounty Tribune was responsible for the article.During the 4 months preceding the election, the Employer distrib-uted to employees copies of Militant Truth,a four-page monthly662353-63-vol. 138-6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaper published in Greenville, SouthCarolina.2In its columns area number of statementsdealing withracialmatters.In a two-pagearticle entitled "Militant Truth and the Labor Unions," there is thisstatement :It isn't in the interestof our wage earnersto tie themselves toorganizationsthat demand racial integration,socialistic legisla-tion, and free range of communist conspirators.In a two-column article listing plants in which unions had lost elec-tions, there is the statement :Another factor that merits consideration is the large percentageof union victories in plants that employ all, or nearly all, Negrolabor.Because the communists always operate under the guiseof being "the great uplifters" of "the underprivileged," andpromise socialequality to the Negro, it is easy to understand whymany Negroes are more easily influenced and misled by theradical labor unionorganizers.In an article on integration (not on labor matters), there is a ref-erence to the Garland Fund as having made a contribution to theNAACP,and referenceto "Sidney Hillman, the Russian-bornFounder of the Amalgamated Clothing Workers," as one of its di-rectors.The sameissue containsa reprint of an article from TheWorker, dealing with "freedom riders." According to Militant Truth,The Worker article takes time out "to praise the various AFL-CIOunionsfor their partin demanding total integration and promotingbothclass and race warfare."Another article dealing with the Negro'sprogressin Americarefersto "The Communist Party, the NAACP,the labor unions, the National Council of Churches, the KennedyAdministration and their ilk ..." as those who "would have us believethat the Negro race in Americaisa poor,starving, downtroddenpeople."The Regional Director ruled that the foregoing literature did notjustify setting aside the election upon the ground that, "while theBoard has consistently held that appeals to religious and racial preju-dices are not condoned, such literature does not exceed the permissiblebounds of preelection propaganda."For this conclusion, the Re-gional Director cited theS1iarnaycase,' in which a union objected to2In the April 1961 issue is this statement of the publication's beliefs:MILITANT TRUTH has been published as an independent voice for more thantwenty years, proclaiming the gospel message, true to the Bible as God's Holy Work ;supporting free, constitutional Americanism,opposing modernism ; socialism, com-munism and all other ideologies which undermine and destroy the Christian faith andconstitutional government in this great Republic.MILITANT TRUTH believes in a FREE America. We believe in private enterprise.We believe in private capitalism.We believe in the American wage earner.We wouldprotect him from oppression and exploitation either from management,from govern-ment bureaucracy,or from power-drunk labor union monopolies.a Sharnay Hosiery Mills, Inc.,120 NLRB 750. SEWELL MANUFACTURING COMPANY69an election because the employer, in a letter to employees, had dis-cussed the union's position on the issue of racial integration.Theletter had stated that the union was strongly prointegration, had sub-mitted -a prointegration brief to the Supreme Court, was striving toeliminate segregation from every walk of life, and was a member oftheAFL-CIO which had made a monetary contribution to theNAACP. In refusing to set aside the election because of this letter,the Board said (120 NLRB at 751) :The issue before us is a narrow one. The Petitioner concedesthat there were no threats or promises, and it is not suggestedthat the Employer misrepresented the Petitioner's position.-Weare asked, rather, to hold that the mere mention of the racialissue,in anelection campaign, isper seimproper and groundsfor setting aside any and all elections where such might occur....We note that there is no misrepresentation, fraud, violence,or coercion and that the statements here were temperate andfactually correct.They therefore afford no basis for setting asidethe results of the election.We do not agree with the Regional Director that the rationale oftheSltarnaycaserequires overruling of the objections in the presentcase.-A Board election is not identical with a political election. In thelatter, public officials conducting the election have no responsibilitybeyond the mechanics of the election.Aside from such things as libelrestrictions and legal requirements to identify the source of cam-paign literature and advertising, the law permits wide latitude inthe way of propaganda-truth and untruth, promises, threats, ap-peals to prejudice. It is only the sense of decency of the candidatesand their supporters and the maturity of the electorate which placesa restraint upon the kind of propaganda used.By way of contrast, the Board not only conducts elections, but italso oversees the propaganda activities of the participants in theelection to insure that the voters have the opportunity of exercisinga reasoned, untrammeled choice for or against labor organizationsseeking representation rights 4The Board has said that in electionproceedings it seeks "to provide a laboratory in which an experimentmay be conducted, under conditions as nearly ideal as possible, to' SeeN L.R.B. v. A.J. Tower Company,329 U.S. 324;N.L.R.B. v. Waterman SteamshipCorporation,309 U S 206, 226 As the Court has pointed out the "control of the electionproceeding and the determination of the steps necessary to conduct that electionfairlywere matters which Congress entrusted to the Board alone."(Emphasis supplied )Waterman,supra,at 226. In discharging this function the Board,of course,evaluatesthe particular conduct under consideration against the entire pattern of circumstancesattending the election. It is in this total context that the Board exercises the broad discre-tion with which it is vested to determine whether an election fairly reflects the true wishesof the employees participating in that election.GeneralShoeCorporation,77 NLRB 124.The correctness of the Board's determination turns on whether in this total context thatbroad discretion has been properly exercised or has been abused. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetermine the uninhibited desires of the employees." °Where forany reason the standard falls too low the Board will set aside theelection and direct a new one.Unsatisfactory conditions for holdingelections may be created by promises of benefits,° threats of economicreprisals,' deliberate misrepresentations of material facts by an em-ployer ° or a union,' deceptive campaign tactics by a union,1° or bya general atmosphere of fear and confusion caused by a participantor by members of the general public-" Standards, particularly thoseof permissive propaganda, are not fixed and immutable. They havebeen changed and refined, generally in the direction of higherstandards.Our function, as we see it, is to conduct elections in which theemployees have the opportunity to cast their ballots for or against alabor organization in an atmosphere conducive to the sober and in-formed exercise of the franchise, free not only from interference, re-straint, or coercion violative of the Act, but also from other elementswhich prevent or impede a reasoned choice.We are faced in this case with a claim that by a deliberate, sus-tained appeal to racial prejudice the Employer created conditionswhich made impossible a reasoned choice of a bargaining representa-tive and therefore that the election should be set aside.12Some appeal to prejudice of one kind or another is an inevitablepart of electoral campaigning, whether in the political or labor field.Standards must be high, but they cannot be so high that for practicalpurposes elections could not effectively be conducted.There arepropaganda appeals used in elections which we do not approve orcondone, but which we tolerate, leaving the proper weighing of suchappeals to the good sense and judgment of the electorate. Such tol-erated propaganda has been characterized as "prattle rather thanprecision." 13The Board has stated its practice as follows: 14The Board normally will not censor or police preelection propa-ganda by parties to elections, absent threats or acts of violence.... Exaggerations, inaccuracies, partial truths, name-calling, andfalsehoods, while not condoned, may be excused as legitimatepropaganda, provided they are not so misleading as to preventthe exercise of a free choice by employees in the election of theirGeneralShoe Corporation,77 NLRB 124, 127.e InternationalShoeCompany,123 NLRB 682r L. C. Ferguson and E. F Seggern, d/b/a Shovel Supply Company,121 NLRB 14858United States Gypsum Company,130 NLRB 901.9The Gummed Products Company,112 NLRB 1092.10HeintzDivision,Kelsey-Hayes Company,126 NLRB 15111PD. Gwaltney and Company, Inc,71 NLRB 371.12 This is not a case involving threats or promises with racial overtones.See, e.g,Granwood Furniture Company,129 NLRB 1465;WestinghouseElectricCorporation (MeterPlant),119 NLRB 117.is018onRug Company v. N.L R.B.,260 F. 2d 255, 257 (CA 7).It The GummedProducts Company,112 NLRB 1092, 1093. SEWELL MANUFACTURING COMPANY71bargaining representative.The ultimate consideration is whetherthe challenged propaganda has lowered the standards of cam-paigning to the point where it may be said that the uninhibiteddesires of the employees cannot be determined in an election.The Board has considered as propaganda a single sentence referenceto the religious background of the employer.15 But the appeals madeto racial prejudice in this case are different both in kind and intensityfrom the single, casual religious reference made in thePaula Shoecase.We take it as datum that prejudice based on color is a powerfulemotional force.We think it also indisputable that a deliberate ap-peal to such prejudice is not intended or calculated to encourage thereasoning faculty.What we have said indicates our belief that appeals to racial preju-dice on matters unrelated to the election issues or to the union'sactivities are not mere "prattle" or puffing.They have no place inBoard electoral campaigns.They inject an element which is destruc-tive of the very purpose of an election.They create conditions whichmake impossible a sober, informed exercise of the franchise.TheBoard does not intend to tolerate as "electoral propaganda" appealsor arguments which can have no purpose except to inflame the racialfeelings of voters in the election.This is not to say that a relevant campaign statement is to be con-demned because it may have racial overtones. InSharnay, supra,theemployer in a letter to employees made a temperate, factually correctstatement of the petitioning union's position on integration. InAllen-Morrison Sign Co., Inc.,138NLRB 73, decided this day, theemployer also informed the employees about the petitioning union'sposition on segregation as well as on union monetary contribu-tions toward eliminating segregation.In the view of ChairmanMcCulloch, and Members Leedom and Fanning again the state-ment was temperate in tone, germane, and correct factually.We would be less than realistic if we did not recognize that suchstatements, even when moderate and truthful, do in fact cater toracial prejudice.Yet we believe that they must be tolerated becausethey are true and because they pertain to a subject concerning whichemployees are entitled to have knowledge-the union's position onracial matters.As Professor Sovern has pointed out : no one wouldsuggest that Negro employees were not entitled to know that theunion which seeks to represent them practices racial discrimination 18So long, therefore, as a party limits itself totruthfullysetting forthanother party's position on matters of racial interest and does not'CfPaulaShoeCo, Inc.,121 NLRB 673, 675-676."Michael I. Severn,The NationalLabor Relations Act and Racial Discrimination,62 Colum.L. Rev. 563, 626(1962). 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeliberately seek to overstress and exacerbate racial feelings by ir-relevant, inflammatory appeals, we shall not set aside an election onthis ground."However, the burden will be on the party making useof a racial message to establish that it was truthful and germane, andwhere there is doubt as to whether the total conduct of such party iswithin the described bounds, the doubt will be resolved against him.Viewed against the test set forth above, we find that the Employer'spropaganda directed to race exceeded permission limits and so in-flamed and tainted the atmosphere in which the election was held thata reasoned basis for choosing or rejecting a bargaining representativewas an impossibility. It seems obvious from the kind and extent ofpropaganda material distributed that the Employer calculatedly em-barked on a campaign so to inflame racial prejudice of its employeesthat they would reject the Petitioner out of hand on racial groundsalone.This is most readily apparent from the distribution of photo-graphs showing a Negro man dancing with a white woman, and awhite man, identified in the photograph as James B. Carey, presidentof the I.U.E. (which is not the petitioner in this case), dancing witha Negro woman, to the latter of which was appended a news storyheaded : "Race Mixing Is An Issue As Vickers Workers Ballot."These photographs and the news articles were not germane to anylegitimateissueinvolved in the election and reinforce our conclusionthat their purpose was to exacerbate racial prejudice and to create anemotional atmosphere of hostility to the Petitioner.'$We believe that by the resort to racial prejudice, the Employer over-stepped the bounds of permissible campaigning and so lowered thesestandards that the uninhibited desires of the employees could not bedetermined in the election.Accordingly, we shall set aside the election and direct that a secondelection be held.[The Board set aside the election held July 21,1961.][Text of Direction of Second Election omitted from publication.]MEMBER RODGERStook no part in the consideration of. the aboveDecision, Order, and Direction of Second Election.37 "The reality is, however,that the setting aside of elections in which an employer hassimply told the truth is a singularly inept way of combatting discrimination"Idat 627.18 In conjunction with the distribution of Militant Truth,the circulation of the photo-graphs and the article on "Race Mixing"to employees in two small rural Georgia com-munities could not help but give emphasis to one of the recurrent messages of that paper,to the effect that unionism is a foreign,Communist concept with the end objective ofracial intermarriage.It would deny experience to say that this material did not have apowerful emotional impact upon those to whom it was presentedIn a number of cases involving both election contests and unfair labor practices, theBoard has taken a most serious view of the irrelevant,inflammatory,or threateningappeals to race feelingP D Gwaltney and Company,Inc, 71NLRB 371 ; BibbManu-facturing Company,82 NLRB 338;Empire Manufacturing Corporation,120 NLRB 1300;Petroleum Carrier Corporation of Tampa,Inc,126 NLRB 1031